DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 1/10/2022.  

 ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 12/7/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 12, and 17 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claims 12 and 17),
"in response to the access frequency of the block being lower than a frequency threshold,
moving, by the blockchain node, the block from the local storage space to an external storage
space, wherein the external storage space comprises at least one of the following: a cloud storage server and a distributed storage device;
in response to the access frequency of the block being greater than the frequency threshold,
copying, by the blockchain node, the block to the external storage space of the blockchain node

adding, by the blockchain node in a block index table, a block index entry
representing a storage location of the block in the blockchain, wherein the adding comprises:
when the block is stored in both the local storage space and the external storage
space of the blockchain node, generating the block index entry representing that (1) the
block is located in the local storage space of the blockchain node and (2) the block is
removable from the local storage space without writing the block to the external storage
space."
	
	While the cited prior art teaches "in response to the access frequency of the block being lower than a frequency threshold, moving, by the blockchain node, the block from the local storage space to an external storage space, wherein the external storage space comprises at least one of the following: a cloud storage server and a distributed storage device;” as noted in the Non-Final Rejection mailed 10/29/2021, the cited prior art does not teach or suggest using the access frequency as a factor in “copying, by the blockchain node, the block to the external storage space of the blockchain node so that the block is stored in both the local storage space and the external storage space” nor generating the corresponding block index entry as recited in the independent claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135